Citation Nr: 9929586	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for alopecia areata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1989 to May 
1989, and from December 1990 to September 1991.  He also had 
periods of active duty for training or inactive duty training 
which have not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision, in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for alopecia 
areata.  The Board remanded this case in July 1996 and June 
1997 in an attempt to obtain verification of the appellant's 
periods of active duty for training and inactive duty 
training.

The Board notes that, in an Informal Presentation dated in 
August 1999, the appellant's representative raised the issue 
of service connection for an undiagnosed illness pursuant to 
38 C.F.R. § 3.317.  This issue is referred to the RO for 
appropriate action.


REMAND

The appellant contends, in essence, that his alopecia areata 
was incurred, or first manifested, during a period of active 
service.  In this respect, he alleges that he was first 
treated for alopecia areata while participating in "summer 
camp" with the Army National Guard from May 31, 1992 to June 
13, 1992.  Indeed, a military treatment record, dated on June 
8, 1992, noted a diagnosis of possible alopecia areata and 
recorded his status as "AT."  The Board takes notice that 
June 8, 1992 fell on a Monday.  Interestingly, a June 14, 
1992 clinical record, which is one day after his alleged 
"summer camp" obligation, noted his status as "SINGLE."

Pursuant to the Board's remand dated in June 1997, the RO was 
able to obtain the appellant's personnel files which show 
that he earned retirement points for performing his reserve 
obligations in 1992.  The Board is of the opinion that the 
notation of "AT" status contained on his June 8, 1992 
treatment record, when viewed in conjunction of the 
circumstantial evidence of record, strongly suggests that the 
appellant may have been participating in his annual training 
at the time that he was first treated for alopecia areata.

The issue of whether or not the appellant was participating 
in active duty for training at the time that he first 
manifested alopecia areata may be dispositive in this case.  
Under VA law and regulations, service connection may be 
granted for disease which was incurred or aggravated during 
any period of active duty for training, see 38 U.S.C.A. §§ 
101(24), 1110, 1131, (West 1991), but may not be granted if 
incurred or aggravated during inactive duty training.  See VA 
O.G.C. Prec. 86- 90 (July 18, 1990)(manifestations of a 
disease during a period of inactive duty for training do not 
constitute an "injury" under the provisions of 38 U.S.C.A. 
§ 101(24)).  The RO has attempted to obtain verification of 
the appellant's periods of active duty for training and 
inactive duty for training from several sources but, to date, 
has obtained unsatisfactory responses.

VA's duty to verify periods of active service pursuant to 38 
C.F.R. § 3.203(c) is mandatory, and is not predicated upon 
the submission of a well grounded claim.  Sarmiento v. Brown, 
7 Vet.App. 80 (1994).  Additionally, 38 C.F.R. § 3.203(c) 
does not place any limit on the number of times VA is to 
request verification of military service.  Id.  As the denial 
of the appellant's claim rests, in part, upon the 
government's inability to produce records which were once in 
its custody, VA is under a duty to conduct a "reasonably 
exhaustive" search for those documents.  See generally Dixon 
v. Derwinski, 3 Vet App 261 (1992).

Based upon the particular facts of this case, the Board is of 
the opinion that further, alternative attempts to verify the 
appellant's duty status from the time period of May 31 to 
June 13, 1992 is in order.  In this respect, the RO should 
contact the appellant and request copies of his active duty 
for training orders, pay stubs, employment records, or any 
other documentation, which may tend to corroborate his 
contentions of active duty for training during the time 
period in question.  Additionally, the RO should also contact 
the appropriate service departments and request unit records, 
pay records and any other records relative to the appellant 
and "HSC 527th Engr. Bn. Ruston, LA" from the time period 
from May 31, 1992 to June 13, 1992.  The RO should also seek 
an explanation of the meaning of "AT" status, as noted on 
the appellant's June 8, 1992 clinical treatment record, from 
any authority deemed appropriate.

Upon further review of the record, the Board notes that the 
November 1992 VA fee- basis dermatology examination, which 
confirmed a diagnosis of alopecia areata, also noted that 
appellant's alopecia areata was showing good regrowth in 
response to intralesional Kenalog injections administered by 
Dr. Posner.  Subsequent service medical records are negative 
for complaint, treatment, manifestation or diagnosis of 
alopecia areata.  In fact, periodic examinations, dated in 
May 1995, October 1995 and June 1996, indicate "normal" 
clinical evaluations of the scalp.  The Board is of the 
opinion that the appellant should be afforded VA dermatologic 
examination in order to determine whether the alopecia areata 
manifested by the appellant in 1992 was indicative of a 
disease that is chronic in nature.

In view of the foregoing, this case is again REMANDED for the 
following development:

1.  The RO should obtain records of treatment for 
alopecia areata, both private and VA, since 
November 1992.

2.  The RO should contact the appellant and 
request copies of his active duty for training 
orders, pay stubs, employment records, or any 
other documentation, which may tend to corroborate 
his contentions of active duty for training during 
the time period of May 31, 1992 to June 13, 1992.  
He is hereby advised of his right to submit any 
additional evidence and argument while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  The RO should contact the appropriate service 
departments and request unit records, pay records 
and any other records relative to the appellant 
and "HSC 527th Engr. Bn. Ruston, LA" from the 
time period from May 31, 1992 to June 13, 1992.  
The RO should also seek an explanation of the 
meaning of "AT" status, as noted on the 
appellant's June 8, 1992 clinical treatment 
record, from any authority deemed appropriate.

4.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
dermatologic examination in order to determine 
whether the currently manifests alopecia areata.  
The examination report should reflect review by 
the examiner of all pertinent information in the 
claims folder.  All necessary special studies or 
tests should be accomplished as part of this 
examination.  In rendering a diagnosis, the 
examiner is requested to provide opinion as to 
whether the alopecia areata manifested by the 
appellant in 1992 is least as likely as not 
indicative of a disease that is chronic in nature.  
The claims folder and a copy of this remand must 
be made available to the examiner for review prior 
to the examination.

5.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his original compensation 
claim shall be rated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1998).

6.  Following the completion of the above, the RO 
should readjudicate the claim of service 
connection for alopecia areata with consideration 
given to any additional evidence obtained pursuant 
to this remand.  Adjudication of the issue of 
whether or not the appellant was participating in 
active duty for training on June 8, 1992, to 
include the meaning of "AT" status noted on his 
clinical records, is requested and, therefore, 
must be addressed.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


